Citation Nr: 1731943	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  13-20 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for fatigue, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Counsel

INTRODUCTION

The Veteran had active duty service from March 1990 to October 1993 with service in Southwest Asia from October 1990 to April 1991.  He also served in the United States Army Reserve from 1987 to 1990 with a period of active duty for training from September 1987 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2014.  A transcript of that hearing has been associated with the claims file.
 
In a May 2015 decision, the Board denied the claim for service connection for fatigue.  The Veteran then appealed the May 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2017 memorandum decision, the Court vacated the Board's May 2015 decision with regard to the issue of service connection for fatigue and remanded the claim for further development.  A letter was sent to the Veteran and his representative in June 2017 in which he was given 90 days from the date of the letter or until the date of the Board's new decision, whichever came first, to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  

The Board also notes that the Veteran's appeal had originally included the issue of entitlement to service connection for a left wrist disorder and a bilateral shoulder disorder.  The Board remanded those claims in May 2015.  Subsequent to the Board's May 2015 remand, the Agency of Original Jurisdiction (AOJ) granted service connection for those disabilities in a November 2015 rating decision.  The grant of service connection constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, those matters are no longer in appellate status.  See Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of  "downstream" elements such as the disability rating or effective date assigned).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the February 2017 memorandum decision, the Court found that the April 2013 VA examination was inadequate.  Therefore, the Board finds that an additional VA examination and medical opinion are needed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for fatigue.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any fatigue that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The Veteran has contended that he has chronic fatigue that resulted from his exposure to environmental hazards, such as various chemicals, burning wells, and SCUD missiles, while he served in Southwest Asia during the Gulf War. He has added that he was seen for fatigue (complained of at the time as "shortness of breath") during his military service.  He has stated the symptoms of this fatigue disorder include feeling run down, malaise, less physical output, and napping.  He has also alleged continuity of symptoms since his Persian Gulf service in the early 1990s.  At times during the appeal, he has indicated that he has insomnia at night, while at other times he has indicated that he has no sleep impairment at all. See July 2010 claim; September 2010 Veteran's statement; October 2010 VA psychological examination; June 2012 DRO hearing at pages 18-20; August 2014 video hearing at pages 17-21.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to the following:

(a)  The examiner should identify all current disorders involving fatigue.  In so doing, he or she should address whether the Veteran's fatigue is a disorder that is separate and apart from his service-connected disorders, to include his posttraumatic stress disorder (PTSD).   

(b)  For any diagnosis identified, the examiner should render an opinion as to whether it is at least as likely as not that the disorder is causally or etiology related to the Veteran's military service, including any symptomatology therein.  In this regard, the service treatment records dated in May 1993 and July 1993 record insomnia along with stomach distress. The diagnosis was reactive depression attributable to a divorce that the Veteran was going through at the time.  At the Veteran's Report of Medical History at separation in September 1993, the Veteran reported shortness of breath, especially during and after physical training.  

The examiner should also address whether any current disorder is related to his exposure to environmental hazards, such as various chemicals, burning wells, and SCUD missiles, while he served in Southwest Asia during the Gulf War.

In addition, the examiner should opine as to whether the current disorder is caused by or aggravated by his service-connected disorders, to include his posttraumatic stress disorder (PTSD).

(c)  If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisystem illness, as established by history, physical examination, and laboratory tests.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




